Citation Nr: 0101275	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service-connected right knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 20 percent disabling.

3.  Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with the veteran's 
unauthorized medical treatment on December 20, 1992, March 
12, 1993, and March 19, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and D. C.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 18 to June 9, 
1988.  This case was remanded by the Board of Veterans' 
Appeals (Board) in July 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, for 
additional development.  

An August 2000 rating decision denied entitlement to service 
connection for post-traumatic stress disorder, and the 
veteran was notified of this action and of his appellate 
rights later in August 2000.  Since no subsequent 
correspondence addressing this issue has been received from 
the veteran or his representative, this issue is not 
currently before the Board.

In a September 2000 statement, the veteran might have been 
attempting to claim entitlement to service connection for 
left knee and hip disabilities, angina, and impotence.  If so 
he should so inform the RO, which should respond 
appropriately to any clarification provided by the veteran.

From the veteran's statements in correspondence received by 
VA in November 1997 and September 2000, it appears that he 
desires service connection for fibromyalgia on a secondary 
basis.  Additionally, the veteran indicated, in a January 
1998 statement, that he should receive compensation for VA 
medical mistakes that occurred in December 1997.  The issues 
of entitlement to secondary service connection for 
fibromyalgia and for benefits pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2000) for disability caused by VA treatment in 
December 1997 have not been adjudicated by the RO.  
Therefore, they are referred to the RO for appropriate 
action.

The issues of entitlement to service connection for back 
disability secondary to service-connected right knee 
disability and to an increased evaluation for right knee 
disability will be addressed in the remand portion of this 
action.


FINDINGS OF FACT

1.  The veteran has no totally disabling service-connected 
disability, is not participating in a VA rehabilitation 
program, and is not service connected for back disability.

2.  As of December 20, 1992, the veteran's back disability 
was not an adjudicated service-connected disability or a 
disability held to be associated with a service-connected 
disability.

3.  The unauthorized medical treatment received by the 
veteran on December 20, 1992, was for back disability.

4.  The above facts are not in dispute.

5.  The unauthorized medical treatment received by the 
veteran on March 12 and March 19, 1993, was not provided in a 
medical emergency and could have been provided at an 
available VA facility.


CONCLUSION OF LAW

The claims for payment of or reimbursement for medical 
expenses incurred in connection with the veteran's 
unauthorized medical treatment on December 20, 1992, March 
12, 1993, and March 19, 1993, are without legal merit.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000); 
Sabonis v. Brown, 6 Vet.App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a)	For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1)	For an adjudicated service-connected disability; or

(2)	For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; or

(3)	For any disability of a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
or

(4)	For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j); and

(b)	In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c)	When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

As an initial matter the Board notes that the veteran 
contends that he talked to VA personnel soon after treatment 
and was told just to send in his bills; however, he does not 
contend and the record does not reflect that he requested VA 
authorization before or during such treatment or that VA ever 
authorized such treatment. 

The veteran was taken to Botsford General Hospital Emergency 
Department on December 20, 1992, on a back board because of 
acute lumbar strain.  He was hospitalized at William Beaumont 
Hospital on March 12, 1993, with complaints of knee and back 
pain; there was decreased dorsiflexion and extensor strength 
in the right leg.  The veteran was seen by Thomas J. Ditkoff, 
M.D., on March 19, 1993, for pain in the right knee, back, 
and neck, with tingling and numbness in his arms.  Dr. 
Ditkoff concluded that the veteran's problems did not appear 
to be acute in nature or in need of immediate treatment.

The veteran testified at a personal hearing at the RO in July 
1995 that his back went out in December 1992 and, although he 
requested treatment at a VA facility, he was taken to the 
nearest hospital, which was not VA; and that when he called 
VA the next day, he was told to just send in the bills.

Although the treatment furnished to the veteran in December 
1992 for his back disability was prompted by a medical 
emergency, the back disability is not an adjudicated service-
connected disability, or a disability that has been held to 
be associated with a service-connected disability.  Finally, 
the veteran is not totally disabled as a result of a service-
connected disability and is not a participant in a VA 
vocational rehabilitation program under 38 U.S.C.A. Chapter 
31.  These facts are not in dispute.

Although the non-VA treatment received by the veteran on 
March 12 and March 19, 1993, was for both service-connected 
right knee disability and nonservice-connected back 
disability, the treatment was not provided in a medical 
emergency and could have been provided at an available VA 
facility.  In fact, the only problem noted on March 12, 1993, 
was decreased dorsiflexion and extensor strength in the right 
leg, and Dr. Ditkoff noted on March 19, 1993, that the 
veteran's problems did not appear to be in need of immediate 
treatment.  These facts are not in dispute.  

The law is unequivocal that payment of or reimbursement for 
unauthorized medical expenses is only warranted if all of the 
statutory requirements for payment or reimbursement are met.  
See Malone v. Gober, 10 Vet. App. 539 (1997); Hayes v. Brown, 
6 Vet. App. 66 (1993).  Since it is the law rather than the 
evidence which is dispositive of this issue on appeal, the 
claim for payment of or reimbursement for medical expenses 
incurred on December 20, 1992, March 12, 1993, and March 
1993, must be denied as lacking legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with the veteran's 
unauthorized medical treatment on December 20, 1992, March 
12, 1993, and March 19, 1993, is denied.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that additional evidence relevant to these 
claims appears to be available and that the veteran contends 
that his right knee disability has increased in severity. 

In light of these circumstances, the claims for service 
connection for back disability secondary to service-connected 
right knee disability and for an increased evaluation for 
service-connected right knee disability are REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
In any event, the RO should obtain the 
veteran's complete vocational 
rehabilitation file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
right knee disability.  The claims file 
must be made available to and reviewed by 
the examiner.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to the veteran's service-connected 
right knee disability.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
instability, subluxation, incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA.  Then, the RO 
should readjudicate the issues on appeal. 

5.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


